DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-13, claim 1 discloses an alignment aid and the only positively recited features appear to be the first marking and the second marking. It is not clear if the hosel of the golf club is to be positively recited. If the hosel is to be part of the invention, the golf club itself should be part of the alignment aid as well. For purpose of examination, only the arrangement of the markings recited are being considered as being cited. Claims 2-13 are also rejected under 112 since the claims directly or indirectly depend on rejected claim 1. It is noted that the shaft element in claim 2 is not positively recited and similar reasoning as discussed above is applied to this claim. Claim 9 seems to imply that the claimed alignment aid does not encompass the golf club. In this case, any sticker which is suitable for being sticker to a golf club, anticipates the claimed alignment aid which is interpreted as being suitable for being sticker to a 
Regarding claim 15, the recitation “a method” in the preamble is unclear, overly vague and indefinite since the expression cannot properly ascertain the metes and bounds of the limitation. All claims that depend on the claim are considered as being indefinite. 
Regarding claims 18-20 do not appear to have a clear method step. Regarding claim 20, it is not clear 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-3, 5-7, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Maglaque et al. (US Patent Application Publication No. 2010/0261542).
Regarding claim 1, Maglaque discloses an alignment aid (see paragraph 20 that discloses “visual indicators”) for a golf club, comprising: a first marking (see paragraph 20 that discloses “visual indicators” on a hosel (see paragraph 18 that discloses “hosel 14” and see also paragraph 22. In other embodiments, one or more of the markings can be applied to the grip, shaft, hosel and /or ferrule of an existing club rather than being integrated into a newly manufactured golf clubs”) configured for use by a golfer in achieving a first alignment; and a second marking on the hosel configured for use by the golfer in achieving a second alignment different than the first alignment, wherein, in both the first and second alignments, a club face of the golf club is square to a target (see paragraph 16).
Regarding claim 2, wherein: the first marking (24) extends along a first line parallel to a central axis of a shaft (see paragraph 18, shaft 16) of the golf club and parallel to a leading edge of the golf club, and the second marking (26) extends along a second line non-parallel to both the first marking (24) and the central axis.
Regarding claim 3, the second marking (26) is inclined such that the second marking (26) diverges gradually from the first marking (24) in a rearward direction when moving along the hosel (14) in a direction away from the club head (see paragraph 18, club head 10”, this is considered as disclosed by the reference since the hosel is not strictly cylindrical).
Regarding claim 5, a third marking on the hosel configured for use by the golfer in achieving a third alignment (see paragraph 20, marking 28 on the hosel (14) configured for use by the golfer in achieving a third alignment different than the first and second alignments, wherein, in the third alignment, the club face is open to a target (see paragraph 16).
Regarding claim 6, the third marking (28) extends along a third line circumferentially spaced-apart from the first marking (24) about the hosel (14) in a forward direction, and the third line extends parallel to both the central axis and the first line.
Regarding claim 7, the third marking (28) is spaced-apart from the first marking (24) by a circumferential arc length corresponding to an angle of rotation about the central axis within a range between 35 and 45 degrees (see paragraph 6, in several of these embodiments, the markings are positioned about the periphery of the one or more portions at least 10 degrees apart from one another).
Regarding claim 9, the alignment aid (indicators) is applied to the golf club (see paragraph 22, in other embodiments, one or more of the markings can be applied to the grip, shaft, hosel and/or ferrule of an existing club rather than being integrated into a newly manufactured golf clubs, see also paragraph 28, other embodiments include clubs with markings such as raised tactile inscriptions such as bumps or grooves may also be used or they may be used in conjunction with visual markings).
Regarding claim 10, wherein the first (24) and second markings (26) are provided by a first continuous line and a second continuous line, respectively.
Regarding claim 11, the first and second markings are provided by a first set of marks and a second set of marks, respectively (see paragraph 28, when the markings are bumps combined with visual marking, for example).
Regarding claim 13, during normal use and operation of the Maglaque device, practicing a golf swing is considered as an inherent step.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4, 8, 12, 14 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maglaqut.
Regarding claims 4, 8, 12 and 14, Maglaque discloses: a golf club, comprising: a shaft (16) having a central axis; a club head (10) including a hosel (14) and a club face, wherein the club face includes a leading edge, wherein the shaft (16) is connected to the club head (10) via the hosel (14); a grip (see paragraph 18, golf grip 18) attached to the shaft (16) and located adjacent an end of the shaft (16) generally opposite the club head (10) (see figures 1-5), wherein the hosel (14) includes a first marking (24), wherein the hosel (14) includes a second marking (26), wherein the hosel (14) includes a third marking (28) (see paragraph 22), wherein the first marking (24) extends along a first line parallel to the central axis and parallel to the leading edge (see paragraph 21 in combination with paragraph 27), wherein the second marking (26) extends along a second line circumferentially spaced-apart from the first marking (24) about the hosel (14) in a forward direction, and the second line extends parallel to both the central axis and the first line (see paragraph 6), wherein the third marking (28) extends along a third line non-parallel to both the first marking (4) and the central axis (see figures 4 or 5 in combination with paragraph 22), wherein the first, second, and third markings are machined into the hosel (14) (see paragraph 22, In other embodiments, one or more of the markings can be applied to the grip, shaft, hosel and/or ferrule of an existing club rather than being integrated into a newly manufactured golf clubs, see also paragraph 28; other embodiments include clubs with markings such as raised tactile inscriptions In re Stevens, 101 USPQ 284 (CCPA 1954).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Abbott (US Patent No. 8,870,674) discloses the recited features for example,
Regarding claim 1, Abbott discloses an alignment aid for a golf club (10), comprising: a first marking on a hosel (50) of the golf club configured for use by a golfer in achieving a first alignment (115); and a second marking on the hosel configured for use by the golfer in achieving a second alignment different than the first alignment (110 or the plus sign as shown in Figure 4), wherein, in both the first and second alignments, a club face of the golf club is square to a target (see Figures 2 and 4). Regarding claim 2, the first marking (115)  extends along a first line parallel to a central axis of a shaft (see ) of the golf club and parallel to a leading edge of the golf club, and the second marking ( 28) extends along a second line non-parallel to both the first marking (24) and the central axis. Regarding claim 3, wherein the second marking (26) is inclined such that the second marking (26) diverges gradually from the first marking (24) in a rearward direction when moving along the hosel (14) in a direction away from the club head (see paragraph 18, club head 10). Maglaque discloses this since the hosel is not strictly cylindrical. Regarding claim 5, Maglaque discloses a third marking (28 and see paragraph 20) on the hosel configured for use by the golfer in achieving a third Regarding claim 6, the third marking (28) extends along a third line circumferentially spaced-apart from the first marking (24) about the hosel (14) in a forward direction, and the third line extends parallel to both the central axis and the first line. Regarding claim 7, the third marking (28) is spaced-apart from the first marking (24) by a circumferential arc length corresponding to an angle of rotation about the central axis within a range between 35 and 45 degrees (see paragraph 6. The markings are positioned about the periphery of the one or more portion at least 10 degrees apart from one another).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NINI F LEGESSE/Primary Examiner, Art Unit 3711